Citation Nr: 1811499	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2016, the Board, in pertinent part, remanded claims of entitlement to service connection for hearing loss and erectile dysfunction.  In February 2017, the RO granted entitlement to service connection for left ear hearing loss, and tinnitus and these issues are resolved.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The issues of entitlement to service connection for a right ear hearing loss and erectile dysfunction remain on appeal.


FINDING OF FACT

In May 2017 the Veteran, through his representative, requested to withdraw his appeals regarding entitlement to service connection for right ear hearing loss and for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of appeals by the Veteran on the issues of service connection for right ear hearing loss and for erectile dysfunction have been met. 38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.

In this case the representative by letter dated in May 2017, and prior to the promulgation of a decision in the appeal, indicated that the Veteran wanted to discontinue his appeal regarding entitlement to service connection for a right ear hearing loss and service connection for erectile dysfunction.  Therefore, the Board finds that the claims have been withdrawn.  As such, the Board does not have jurisdiction to review the appeal on these issues.  The claims are therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


